Name: Commission Regulation (EC) No 1588/95 of 30 June 1995 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: trade policy;  documentation;  natural environment;  means of agricultural production
 Date Published: nan

 No L 150/86 EN Official Journal of the European Communities 1 . 7. 95 COMMISSION REGULATION (EC) No 1588/95 of 30 June 1995 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on common organization of the market in seeds ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and Regulation (EC) No 3290/94 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EC) No 1475/94 (4), listed the varieties of Lolium perenne L. of high persistence, late or medium late, and of Lolium perenne L. of low persis ­ tence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1 995/96 marketing year ; whereas, furthermore, the application of the clasifi ­ cation criteria to certain varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1445/76 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . (A OJ No L 349, 31 . 12 . 1994, p. 105. (3) OJ No L 161 , 23. 6. 1976, p. 10. (4) OJ No L 159, 28 . 6. 1994, p. 32. 1 . 7 . 95 r EN 1 Official Journal of the European Communities No L 150/87 ANNEX 'ANNEX I Varieties of high persistance, late or medium late Aladin Albi Allegro Alondra Amadeus Ambon Andes Anduril Animo Antara Apollo Aragon Arno Atlas Avenue Baltic Barball Barclay Barcredo Bardessa Barema Barenza Barezane Barglen Barink Barlatan Barlenna Barlet Barlinda Barlow Barluxe Barmaco Barpolo Barry Barsandra Bartony Belcampo (T) Belfort (T) Bellatrix Bellevue Bologna Bonny Borvi Boston Boulevard Burton Capper Caprice Carrick Casino Castle (T) Chagall Chantal Cheops (T) Citadel (T) Clermont (T) Colorado Compas Condesa (T) Contender Cordoba Cornwall Corso Cud Cupido Cutless Dacapo Dali Danilo Dolby Domingo Donata Dorset Dromore Duramo Durban Edgar Electra Elegana Elgon (T) Elka Elrond Entrar Envy Esperon (T) Exito Fanal (T) Feeder Fetione (T) Fingal Flair Gerona Gilford Glen Globe Gramax Hellas Henrietta Heraut Herbie Herbus (T) Hercules Hermes Hidalgo Hobbit Honneur Hunter Idole Jetta Jumbo Juventus Karin Kelvin Kent Indigenous Kerdion Kosta Langa Lasso Lihersa Limage Limes Linocta Liparis Lipondo Liquick Lisabelle Lissabon Lisuna Livonne Livorno Livree Look Loretta Lorina Madera (T) Magella Magister Magyar Majestic Mammout (T) Manhattan Marabella Marathon Markanta Martina Marylin Master Meba Melani Meltra RVP (T) Melvina Memphis Meradonna (T) Merci Mercure Merganda Merigold Merlette Meteor Mexico Mickey Modenta Module Modus (T) Montagne (T) Mombassa Moncito Mondial Montando (T) Moretti Morimba Moronda Ohio Opinion Othello Outsider Pablo Pacage Pagode Pancho Parcour Patora Patron Pavo Pedro Pelleas Perfect Perma Phoenix (T) Piamonte (T) Pippin Player Pleno Portsteward Preference President Prester Prince Profit Progress Rally (T) Rathlin Recolta Renoir Rival Ronja Saione Sakini Salem Score (Fair Way) Senator Sevilla Sisu Sommora Splendor Sprinter Stratos Summit Superstar Sussex Talbot Talgo Taya Texas Tivoli Toledo Trani Tresor Trimmer Troubadour Twydawn Twystar Tyrone Variant Ventoux (T) Veritas Vigor Vincent Volley (T) Wadi Wendy York Zambesi Zeppelin'